Citation Nr: 0115318	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  99-02 345	)	DATE
	)
	)


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in an 
April 1977 decision of the Board of Veterans' Appeals 
(Board) that denied service connection for tuberculosis of 
the spine.

2. Whether there was CUE in the decisions of the Board dated 
in September 1980, February 1982, December 1985 and 
December 1989 which denied the petitions to reopen the 
claim for service connection for tuberculosis of the 
spine.



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to March 
1946.

This matter is before the Board as an original action on the 
motion of the veteran alleging CUE in Board decisions dated 
in April 1977, September 1980, February 1982, December 1985 
and December 1989.  In April 1977, the Board denied the 
veteran's claim for service connection for tuberculosis of 
the spine.  In September 1980, February 1982, December 1985 
and December 1989, the Board determined, in effect, that the 
veteran had not submitted new and material evidence which was 
sufficient to reopen his claim for service connection for 
tuberculosis of the spine.  

In August 2000, the veteran submitted a motion for 
reconsideration of the September 1998 decision by the Board.  
In August 2000, the Vice Chairman of the Board granted that 
motion, effectively vacating the September 1998 decision, see 
VAOGCPREC 70-91.  As such, the motion for review of the 
September 1998 decision on the basis of clear and 
unmistakable error is moot and the reconsideration is the 
subject of a separate decision by an expanded panel.


FINDINGS OF FACT

1. The April 1977 decision by the Board, denying entitlement 
to service connection for tuberculosis of the spine, was 
supported by the evidence then of record, and was 
consistent with the applicable law and regulations in 
effect at that time.

2. The September 1980, February 1982, December 1985 and 
December 1989 Board decisions, denying the veteran's 
petitions to reopen his claim of service connection for 
tuberculosis of the spine, were supported by the evidence 
then of record, and were consistent with the applicable 
law and regulations in effect at the time of the 
decisions.



CONCLUSIONS OF LAW

1. The Board's decision of April 1977 was not clearly and 
unmistakably erroneous as to the denial of service 
connection for tuberculosis of the spine.  38 U.S.C.A. § 
7111 (West Supp. 2000); 38 C.F.R. § 20.1403(a) & (c) 
(2000).

2. The Board's decisions in September 1980, February 1982, 
December 1985 and December 1989 were not clearly and 
unmistakably erroneous as to the denial of the veteran's 
petitions to reopen the claim for service connection for 
tuberculosis of the spine.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. § 20.1403(a) & (c) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines VA's 
obligations with respect to notice provided to the veteran 
and the duty to assist.  Although the applicability of this 
law to claims of clear and unmistakable error is unclear, the 
Board notes that the pursuant to 38 C.F.R. § 20.1403(b), the 
record to be reviewed for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  (This includes 
relevant documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.)  See 38 C.F.R. 
§ 20.1403(b)(2).  Moreover, the Board finds that the veteran 
and his representative have been adequately notified of what 
is necessary for him to prevail in his motion.  In this 
regard, the Board provided the veteran with a photocopy of 
the final CUE regulations as published in the Federal 
Register in May 1999 and notified him of what actions had 
been taken with respect to his motion at that point in time.  
Furthermore, there is nothing in the record nor any 
contention by the veteran or his representative that there is 
additional evidence which is available but which has not been 
associated with the claims folder.

The law provides that a Board decision is subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a) (West Supp. 2000).

Review to determine whether clear and unmistakable exists in 
a case may be instituted by the Board on its own motion, or 
upon request of a claimant at any time after the decision is 
made.  38 U.S.C.A. § 7111(c) and (d).  A request for revision 
is to be submitted directly to the Board and decided by the 
Board on the merits, 38 U.S.C.A. § 7111(e), and a claim filed 
with the Secretary requesting such reversal or revision is to 
be considered a request to the Board, 38 U.S.C.A. § 7111(f).  
Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. §§ 
20.1400-1411 (2000).  Section 20.1404(b) as it operates in 
conjunction with § 1404(c) to deny review of a motion was 
recently declared invalid by the United States Court of 
Appeals for the Federal Circuit, see Disabled American 
Veterans et al. v. Gober, 99-7061, -7071, -7084, -7085 (U. S. 
Fed. Cir. Dec. 8, 2000), but as the Federal Circuit found the 
balance of these regulations valid, and as the Board's 
disposition of the motion herein is on the merits and is not 
based on the application of Rule 1404(b), there is no undue 
prejudice to the moving party in proceeding without further 
argument and/or submission of evidence in light of the 
Federal Circuit's ruling.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

According to the valid regulations cited above, clear and 
unmistakable error is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  38 C.F.R. § 20.1403(a). Generally, clear and 
unmistakable error is present when either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory and regulatory provisions effective at the time 
were ignored or incorrectly applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision, as noted above, must be based on the record and the 
law that existed when the decision was made.  38 C.F.R. § 
20.1403(b)(1).  The Board's Rules of Practice further provide 
that with limited exceptions, see as above 38 C.F.R. § 
20.1403(b)(2) (constructive notice of certain documents in 
VA's possession for Board decisions issued on or after July 
21, 1992), no new evidence will be considered in connection 
with the disposition of the motion. 38 C.F.R. § 20.1405(b).

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable include, a 
changed diagnosis, i.e., a new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; the 
Secretary's failure to fulfill the duty to assist under 38 
U.S.C.A. § 5107(a); and, allegations based on improper 
evaluation of evidence, i.e., a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d)(1)-
(3).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE as defined by the 
United States Court of Appeals for Veterans Claims (the 
Court) for claims of CUE in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
and Fugo.

In addressing the merits of the veteran's claims, the Board 
concludes that application of the law to the facts in this 
case is against a finding that clear and unmistakable error 
was committed by the Board in the April 1977, September 1980, 
February 1982, December 1985 and December 1989 decisions.  As 
stated by the Court and adopted in the regulations governing 
motions alleging clear and unmistakable error in prior Board 
decisions, for such error to exist, the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); 38 C.F.R. § 20.1403(a) & (c) (2000).  On this point, 
the Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable.  Fugo, 6 Vet. App. at 43, 44 ("[i]t must 
always be remembered that [clear and unmistakable error] is a 
very specific and rare kind of 'error'" and, there is 
"presumption of validity to otherwise final decisions" and 
the "presumption is even stronger" when such cases are 
collaterally attacked on the basis of error).  

The veteran and his representative have set forth various 
arguments regarding their belief that the Board's prior 
decisions are erroneous and that service connection is 
warranted for tuberculosis of the spine.  Accordingly, the 
Board will address each argument in the context of the 
decision which is being challenged.  

April 1977 decision

In correspondence received by the RO in May 1999, the veteran 
argued that he suffered from back pain during service and 
that in December 1946, he was diagnosed with tuberculosis of 
the spine.  Based upon these assertions, he argued that he 
was entitled to service connection for these disabilities 
effective from 1946.  In his brief to the Board in November 
1999, the veteran's representative argued that the Board 
committed error in April 1977 "because it failed to mention 
or discuss the diagnosis of his private doctor, Peter Fauci, 
M.D., "spinal back pain syndrome, arthritic, possible TBC."  
It was further argued that the Board erred in finding that 
the spinal tap during service was not responsible for the 
subsequent development of tuberculosis of the spine.

The evidence of record at the time of the Board's April 1977 
decision which is pertinent to the current contentions 
included the service medical records.  Those records, 
including the entrance and separation examination reports, 
revealed no complaints, findings or manifestations of 
tuberculosis or any back pathology.  Although it was noted 
that the veteran underwent a "lumbar puncture" in 1945 for 
testing purposes in conjunction with complaints of headaches, 
the Board found that the record documented no evidence of 
residual impairment or disability attributable to the lumbar 
puncture.  

At the time of his initial claim for VA benefits, filed in 
September 1946, and a later claim, filed in February 1949, 
the veteran made no mention of tuberculosis or a back 
disorder, including treatment therefor.  Although asked to 
provide the names of physicians who treated him before, 
during, or after service, the disability for which treated 
and the dates thereof, he made no mention of Dr. Fauci.  

A Naval Hospital report shows hospitalization beginning in 
February 1949 for hemorrhoids.  In history given at that 
time, the veteran indicated that he had injured his back in 
1948, after swinging a concrete block, and that as a result 
he was incapacitated for 6 weeks.  He made no reference to 
medical treatment, including by Dr. Fauci, nor did he report 
a history of tuberculosis.  

The veteran was hospitalized by VA in October 1950 for 
complaints of fatigue and coughing of 2 months' duration.  At 
that time the veteran stated that he was "entirely well" 
until 3 months prior to admission.  He denied a history of 
tuberculosis, pneumonia or pleurisy.  It was further stated 
that he had been treated at a Naval hospital in February 1949 
where X-ray of the chest was believed to be normal.  
Following examination and laboratory and other testing the 
diagnosis was Boeck's sarcoid (sarcoidosis), for which the 
veteran was then treated with cortisone.  This hospital 
report contains no indication that the veteran had 
manifestations of tuberculosis at that time, or that he had a 
past history of tuberculosis or that he was under medical 
care by Dr. Fauci, or any other physician for same.  

In February 1951 the veteran was admitted to a VA hospital at 
which time his past history of treatment for Boeck's sarcoid 
was noted.  It was indicated that he had first become ill in 
September 1950.  During the 1951 hospitalization, the 
diagnosis of tuberculosis of the spine was made and treatment 
initiated, which eventually included a fusion of the spine.  
The veteran continued extensive VA treatment in 1952 and 
1953; none of the hospital records contain any indication of 
the existence of symptoms of tuberculosis, including by 
history, or treatment from Dr. Fauci, or any other physician, 
for this disease prior to 1951.   

In a letter and a claim filed in April 1951, the veteran 
reported that he had been treated by a Dr. Goff from "1946 
to 1949" for Boeck's sarcoid.  He made no mention of having 
been treated by Dr. Fauci for any disorder, including 
tuberculosis.  

In November 1954 the veteran filed his initial claim for 
service connection for tuberculosis of the spine, which he 
attributed to a spinal tap in service.  In that part of the 
application form requesting that all treating physicians, 
before, during, or after service, be listed, he reported 
treatment by Dr. Goff for "sprain," and that he had been 
treated since 1951 by VA for tuberculosis.  He did not 
indicate treatment for tuberculosis prior to 1951, nor did he 
mention Dr. Fauci.  

In a letter of March 1954, Polly Ann Prince, M.D., wrote that 
the veteran had been treated by the late Dr. M. Goff from 
September 1946 to December 1948 for coryza, anemia, migraine 
headache, and severe back pain, which lasted 2 months.  In a 
statement written the following year, in 1955, the doctor 
wrote that the veteran had had symptoms referable to his back 
during the "three year limit required by law" to establish 
service connection.  Dr. Prince did not identify what that 
back disorder was.  

During VA examination in March 1955, the veteran reported 
treated for tuberculosis beginning in "1950."  There was no 
mention of Dr. Fauci.  

In January 1964 the veteran claimed that he had been treated 
by Dr. "Franci" since his discharge from a Naval hospital 
in 1949.  

In April 1968 L. Bragg, identified as a physician, reported 
that he began treating the veteran in early 1968; he noted 
that the veteran had a history of "tuberculosis infection of 
the spine in 1946."

A statement from Dr. Fauci dated in January 1974 noted that 
the veteran had been one of his patients and that although 
the physician was currently retired and living in Florida, he 
recalled and his records showed that in December 1946, the 
veteran consulted him for complaints of low back pain.  It 
was further stated that in 1951 the veteran was operated upon 
at the Veterans Administration (now Department of Veterans 
Affairs or VA) hospital.  

The RO then requested that the veteran provide Dr. Fauci's 
current address; when responding the veteran claimed that Dr. 
Fauci "had his records with him."  Thereafter received was 
an additional Certificate of Attending Physician report from 
Dr. Fauci dated in March 1975 who indicated that his medical 
records had either been lost or mislaid.  The physician 
further indicated that he definitely recalled treating the 
veteran at irregular intervals during the period from 
December 1946 until 1951.  He stated that treated was for 
back pain with limitation of motion and migraine, diagnosed 
as "Spinal back pain syndrome-Arthritic, possibly Tbc, 
Migraine."  

In a statement of July 1976 the veteran reported that while 
in service he had had back pain, and was given a spinal tap, 
but not told of the diagnosis.  After discharge from service 
he was treated by Dr. Fauci for tuberculosis beginning in 
December 1946.  

Based upon the above, as well as other evidence also noted 
within the 1977 decision, the Board found that there was no 
clinical data showing that the veteran had any manifestations 
by complaint, treatment or diagnosis of tuberculosis or any 
back pathology during service.  It was further noted that x-
ray films taken at service entrance and service discharge 
were examined and found not to be diagnostic of tuberculosis 
and that the spinal tap taken in service clearly was not 
responsible for the subsequent development of tuberculosis of 
the spine.  

The Board concluded that the evidence of record supported the 
finding that the earliest manifestation of tuberculosis was 
clinically documented in 1950, more than three years after 
service discharge.  It was further noted that any medical 
problems that the veteran may have experienced with regard to 
his back prior to 1950 were not shown to have been causally 
related to the subsequently diagnosed condition of 
tuberculosis on any sound medical basis.  In making such 
findings the Board clearly assigned little or no probative 
value to the statements of those private physicians, 
including Dr. Fauci, who reported that tuberculosis was not 
only manifested during the three year presumptive period, but 
was treated therein.  A careful study of these statements 
reflects that the earliest mention of tuberculosis dating 
back to 1946 was in Dr. Bragg's 1968 statement.  Dr. Bragg, 
who did not treat the veteran until 1968, gives no indication 
of reliance on any evidence other than the veteran's report, 
in reciting such history.  

Rather the Board relied on the objective data, 
contemporaneously recorded, which showed not only that the 
first symptoms of tuberculosis developed in late 1950 (or 
early 1951), but that the veteran himself, during various 
hospitalizations and in his claims for VA benefits, gave no 
indication that tuberculosis had been diagnosed during the 
1940s, or that he had been treated for it, including by Dr. 
Fauci.  Clearly it would have been in his interest to provide 
an accurate history at the time treatment for tuberculosis 
began, in view of the serious nature of tuberculosis.  

When viewed in light of the veteran's assertions of error, 
the Board finds that the veteran and his representative have 
failed to show that the Board's decision of April 1977 was 
clearly and unmistakably erroneous, particularly to the 
extent that had any alleged errors not been committed, the 
outcome in the case would have been manifestly different, 
i.e., entitlement to service connection would have been 
granted.  Fugo, 6 Vet. App. at 44.  While the Board did not 
expressly mention the diagnosis of "Spinal back pain 
syndrome-Arthritic, possibly Tbc, Migraine," reportedly 
based upon treatment rendered from December 1946 to 1951 by 
Dr. Fauci, as noted in his March 1975 certificate, this 
diagnosis was rejected on the basis that there was no 
clinical evidence of tuberculosis of record prior to 1950.  
In this regard, it is noted that Dr. Fauci's statement was 
made in 1975, many years after he retired and approximately 
29 years after the recited events in question.  Furthermore, 
this recollection apparently was offered based upon his 
memory alone in light of his report that "[a]fter all [of] 
this time the records have been lost or mislaid but I 
definitely recall treating [the veteran] during this 
period."  When viewed in the context of the evidence then of 
record, no clear and unmistakable error is shown in the 
manner in which this evidence was considered.  In fact, 
careful review of the evidence considered by the Board in 
April 1977 reflects that the service medical records were 
silent with respect to any complaints findings or 
manifestations of tuberculosis or a back disability.  
Significantly, the claimant submitted an application for 
unrelated VA benefits in 1949, three years after he alleged 
he was diagnosed with tuberculosis, and yet this application 
made no reference to tuberculosis or any back pathology.  The 
remainder of the evidence considered by the Board at that 
time fails to reflect any clinical or other objective 
findings of tuberculosis prior to 1950.

The veteran's assertions regarding the Board's alleged error 
in failing to recognize a relationship between the spinal tap 
performed during active duty and the onset of tuberculosis is 
similarly unsupported by the objective medical evidence then 
of record.  In fact, as reported by the Board in 1977, "[a] 
lumbar puncture was instituted in 1945 for testing purposes.  
There was no evidence of residual disablement from such 
testing which was conducted with complaints of headaches."  
The record reflects no competent evidence which suggests that 
the spinal tap procedure conducted during service had any 
relationship to the veteran's subsequent development of 
tuberculosis nor has the veteran provided any evidence to 
even suggest that such a relationship is within the realm of 
medical possibility.  

The evidentiary record before the Board in 1977 did not 
reflect clinical evidence of tuberculosis before 1950, more 
than 4 years after the veteran's discharge from service nor 
was there any evidence of any relationship between the spinal 
tap performed during service in conjunction with complaints 
of headaches and the subsequent postservice onset of 
tuberculosis.  The veteran and his representative have 
offered nothing of any substance to dispute the Board's 
factual findings or its application of the law to the facts 
and as such, the Board cannot now find that the there was an 
"undeniable" error of fact in the April 1977 decision.  

Rather, after reviewing the moving party's arguments noted 
above, it appears to the Board that these allegations of 
clear and unmistakable error in the April 1977 Board decision 
are based essentially on a disagreement as to how the facts 
were then weighed or evaluated, which cannot form the basis 
of a valid claim of clear and unmistakable error.  Although 
the veteran contends that the failure to mention the reported 
diagnosis by Dr. Fauci is representative of error in this 
decision, as noted above, the Board carefully considered this 
statement in the adjudication of the veteran's appeal and 
rejected this evidence as unsupported by the objective 
evidence of record as a whole and, as such, not of sufficient 
probative value to serve as the basis for service connection.  
In this regard, the Board finds that the veteran expresses in 
his pleadings essentially nothing more than general 
disagreement with the unfavorable outcome of his claim in the 
Board's decision, while offering nothing cogent as to how the 
Board committed error, other than this assertion, in 
declining to award entitlement to service connection.  38 
C.F.R. § 20.1403(d)(3) specifically states that a 
disagreement as to how facts were weighed or evaluated in a 
prior Board decision does not constitute clear and 
unmistakable error in a prior Board decision.

In view of the above, the Board finds that its April 1977 
decision was not fatally flawed factually or legally at the 
time it was made, nor when viewed in light of the entire 
record as constituted at that time, would a different 
conclusion be compelled.  Accordingly, the Board concludes 
that the April 1977 decision was supported by the evidence 
then of record and was not clearly and unmistakably 
erroneous.  38 C.F.R. § 20.1403(a).

September 1980 and February 1982

The veteran argues that in the September 1980 and February 
1982 decisions, wherein the Board found that there was no new 
factual basis upon which to grant service connection, the 
Board committed error in failing to provide "probative 
weight" to the statements and opinions of Doctor Fauci.  

In September 1980, the Board noted that in support of his 
petition to reopen his claim for service connection for 
tuberculosis, the veteran submitted three statements from Dr. 
Fauci.  These statements, in summary, indicated that it was 
his recollection that he had begun treating the veteran in 
December 1946 for low back pain and that tests and 
evaluations in July and August 1947 had shown arthritis and 
tuberculosis of the spine.  He reported that he put the 
veteran on the then current medication for tuberculosis, 
Isoniazid, Streptomycin and PAS.  In evaluating this 
evidence, the Board found that the statements from Dr. Fauci 
with the additional details indicating the presence of 
tuberculosis in 1947 within the applicable 3 year period for 
presumptive service connection (see 38 C.F.R. § 3.307 (1980)) 
did not establish a new factual basis justifying an allowance 
of the claim.  The Board reasoned that without the benefit of 
contemporaneous clinical records, Dr. Fauci attempted to 
recall and relate events occurring over 30 years ago 
including the specific months and year that one particular 
patient was diagnosed as having spinal tuberculosis as well 
as the specific medications which were then prescribed.  The 
Board concluded that the evidence was simply not so 
persuasive or convincing as to establish a new factual basis 
justifying a revision of the prior Board decision (April 
1977) on this issue.  It was further indicated that the 
"principle of reasonable doubt" was considered but that 
such doubt was not presented in this case.  

In contrast to the veteran's assertions regarding the Board's 
failure to provide "probative weight" to the statements 
from Dr. Fauci, the Board specifically addressed the 
statements from Dr. Fauci and concluded that in view of the 
evidence of record as a whole, these statements alone, 
without some form of clinical corroboration, were of 
insufficient probative value to serve as the basis for 
revision of the April 1977 decision, and thus entitlement to 
service connection for tuberculosis of the spine.  

In February 1982, although there was no additional statement 
submitted from Dr. Fauci as alleged by the veteran in his 
November 1999 motion, there was a statement submitted from 
Arthur H. Sadler, M.D., an orthopedist, dated in April 1981, 
in support of his petition to reopen the claim for service 
connection.  Dr. Sadler indicated that from documents 
collected from the history given by the veteran, it appeared 
that the veteran's spinal tuberculosis was service connected.  
He further reported that Dr. Fauci had made a diagnosis of 
spinal tuberculosis during the period of 1946 to 1949.  The 
Board reviewed this statement in light of the evidence of 
record and concluded that Dr. Sadler's opinion was based upon 
the letters from Dr. Fauci (written in support of the 
veteran's claim) and the history given by the veteran, both 
of which were previously considered and rejected by the 
Board.  In this regard, the Board notes that medical opinions 
based on unsupported clinical evidence are inadequate to 
serve as a basis to reopen the veteran's claim.  See e.g. 
Reonal v. Brown, 5 Vet. App. 458 (1993), Swann v. Brown, 5 
Vet. App. 229 (1993), Black v. Brown, 5 Vet. App. 177, 
Hadsell v. Brown, 4 Vet. App. 208 (1993).  The Board 
concluded that since the statement from Dr. Sadler documented 
no contemporaneously recorded clinical evidence showing 
spinal tuberculosis during service or within the three year 
presumptive period, it did not present a new factual basis to 
warrant allowance of the claim.

In light of the veteran's allegations regarding error in 
these decisions, the Board has carefully reviewed each 
decision and the evidence then of record considered in 
reaching the stated conclusions.  However, as summarized 
above, and in the context of the contentions that the Board 
committed error by not providing "probative weight" to the 
statements of Dr. Fauci, the Board finds that no such error 
is present.  In both decisions, the reasons and bases 
provided by the Board clearly reflect that the evidence 
submitted in support of the veteran's petition to reopen his 
claim was carefully considered, and rejected as being of 
insufficient probative value to serve as the basis for 
reopening the claim and granting the benefit sought.  
Moreover, and more importantly, while the Board in this 
discussion has attempted to address the veteran's arguments 
so that he may more fully understand the reasoning behind 
this decision, such action is not required as the assertions 
of error based upon failure by the Board to "provide 
probative weight to the statements and opinions of Dr. 
Fauci" are, on their face, insufficient to serve as the 
basis for a finding of clear and unmistakable error.  As 
noted previously, 38 C.F.R. § 20.1403(d)(3) specifically 
states that a disagreement as to how facts were weighed or 
evaluated in a prior Board decision does not constitute clear 
and unmistakable error in a prior Board decision.

In view of the above, the Board finds that both the September 
1980 and February 1982 decisions were not fatally flawed 
factually or legally incorrect at the time they were made 
nor, when viewed in light of the entire record as constituted 
at those times, would a different conclusion be compelled.  
Accordingly, the Board concludes that the September 1980 and 
February 1982 decisions were supported by the evidence then 
of record and were not clearly and unmistakably erroneous.  
38 C.F.R. § 20.1403(a).

December 1985

The veteran contends that in this decision the Board failed 
to rebut the 3 year presumption provided for tuberculosis by 
presenting affirmative evidence to the contrary.  In support 
of this assertion, it is argued that the 1984 statement from 
Dr. Stanley Hoppenfeld established the onset of tuberculosis 
within the presumptive period and therefore it was error for 
the Board not to allow the claim on this basis.

Review of the December 1985 decision reflects that the Board 
considered the statement from Dr. Hoppenfeld.  It was noted 
that according to this statement, Dr. Hoppenfeld reviewed 
"the veteran's record" and that in his opinion, the veteran 
had tuberculosis within the first three years after service.  
The Board noted that the veteran's claim for service 
connection for tuberculosis of the spine was previously 
considered in April 1977, September 1980 and February 1982.  
It was noted that in these decisions, the Board reviewed the 
service medical records and records of treatment afforded the 
veteran by VA after service.  Statements from private 
physicians were also considered including those from Dr. 
Prince, Dr. Sadler and Dr. Fauci.  In particular, Dr. Fauci 
wrote in September 1984, in response for another request for 
information, that he had retired from practice 15 years 
earlier and was 82 years of age, and that "of course most of 
my records have been mislaid and lost."  

After reviewing this evidence, it was noted that the service 
medical records did not include references to tuberculosis 
and that the earliest clinical records establishing that the 
veteran had tuberculosis were dated after 1950, which was 
more than three years after the veteran was separated from 
service.  The Board then reviewed the evidence submitted in 
support of the petition to reopen his claim including the 
statement referenced above from Dr. Hoppenfeld.  The Board 
concluded that this evidence was not sufficient to 
demonstrate that the veteran had tuberculosis of the spine in 
service or within the first three years after service.  The 
Board further found that the evidence as a whole demonstrated 
that the veteran was treated for headaches during service, 
and no disease was found.  In October 1950, more than four 
years after the veteran completed active duty, he was 
hospitalized for treatment of tuberculosis and it was 
reported that his symptoms had first been noted approximately 
three months earlier.  The Board determined that the evidence 
submitted in support of the veteran's claim, including Dr. 
Hoppenfeld's January 1984 statement, did not demonstrate that 
tuberculosis of the spine was present in service or within 
three years after service.

After careful review of the December 1985 decision, the Board 
finds no error in this prior adjudication of the veteran's 
claim.  Initially, the Board has reviewed the statement from 
Dr. Hoppenfeld dated in January 1984.  This statement which 
concludes with the opinion that the veteran had tuberculosis 
within three years of service discharge is based upon review 
of statements from Dr. Fauci, which had been previously 
considered and rejected by the Board as unsupported by 
clinical evidence.  It is evident that Dr. Hoppenfeld did not 
review the claims file.  As above, the Board finds that an 
opinion based upon evidence which has been previously 
rejected by VA is not material to support reopening of the 
veteran's claim.  See e.g. Reonal v. Brown, 5 Vet. App. 458 
(1993), Swann v. Brown, 5 Vet. App. 229 (1993), Black v. 
Brown, 5 Vet. App. 177, Hadsell v. Brown, 4 Vet. App. 208 
(1993).  

Furthermore, while the assertion of error goes to the alleged 
failure by the Board to rebut the presumption of service 
incurrence provided for tuberculosis by not presenting 
affirmative evidence that the disease did not manifest to a 
degree of 10 percent or more within three years of service 
discharge, the Board notes that the veteran has 
misinterpreted the nature of the presumption provided for 
this disability.  The presumption only becomes operative 
where the specified disease, tuberculosis in this case, is 
manifest to a degree of 10 percent or more within three years 
from the date of separation form service.  See 38 C.F.R. 
§ 3.307(a)(3)(2000) (essentially the same substantive 
language as in 1985).  Once there is evidence of the disease 
to a degree of 10 percent within that three year period, the 
burden of proof shifts to VA to affirmatively show that the 
disease was not incurred in service thereby rebutting the 
regulatory presumption of service incurrence.  In this case, 
the veteran argues that the statement from Dr. Hoppenfeld 
established the onset of tuberculosis "within the 
presumptive timeframe and it was error for the 1985 Board to 
not allow service connection for the disease on a presumptive 
basis."  However, this argument assumes a fact which has not 
been established, and one that has consistently been rejected 
by the Board up to this point in time as being wholly 
unsupported by credible evidence of record, that the 
statement from Dr. Hoppenfeld provides the evidence necessary 
to establish tuberculosis to a degree of 10 percent within 
three years after service discharge such to trigger 
application of the presumption.  It does not, and the Board 
in 1985 clearly found that it did not do so at that time.  In 
fact, as noted above, the Board specifically found, as it had 
previously, that the clinical evidence of record documented 
that the veteran was first treated for tuberculosis in 
October 1950, more than four years after service discharge.  
The statement from Dr. Hoppenfeld, as noted above, is no more 
than a recitation of the opinions offered by Dr. Fauci, he 
provides no additional new information which medically 
enhances the statements from Dr. Fauci which were previously 
rejected.  Again, the statement of Dr. Hoppenfeld, who 
apparently did not evaluate or treat the veteran until 
decades after service, was patently inconsistent with the 
record and traceable to the erroneous history provided by the 
veteran and Dr. Fauci.  

Accordingly, the Board concludes that the December 1985 
decision was supported by the evidence then of record and was 
not clearly and unmistakably erroneous.  38 C.F.R. § 
20.1403(a).  Additionally, it is noted that in August 1987, 
this decision was reconsidered by an enlarged panel of the 
Board which found no obvious error and affirmed the decision.

December 1989

The veteran asserts that the Board erred in the December 1989 
decision because it discounted the statements of Drs. Fauci, 
Sadler and Hoppenfeld, which established a factual basis for 
service connection under the provisions of 38 C.F.R. §§ 3.303 
and 3.307.  The veteran argues that these statements compel 
the finder of fact to grant service connection.

In considering these contentions the Board finds that the 
veteran, as before, expresses in his motion essentially 
nothing more than the allegation of error arguing what 
amounts to a disagreement in the manner in which the evidence 
has been weighed.  He has offered nothing in support of this 
contention other than the bald assertion of error in the 
Board's decision.  Again, 38 C.F.R. § 20.1403(d)(3) 
specifically states that a disagreement as to how facts were 
weighed or evaluated in a prior Board decision does not 
constitute clear and unmistakable error in a prior Board 
decision.

However, in light of the veteran's contentions of error and 
in an effort to ensure he has a clear understanding of the 
basis of this decision, the Board has carefully reviewed the 
December 1989 decision and makes the following observations.  
The only additional evidence submitted into the record since 
the prior denials by the Board was the veteran's testimony at 
hearings in June 1988 and October 1989.  Interestingly, the 
veteran's assertions in December 1989 mirror those now made 
within the context of clear and unmistakable error.  
Essentially, it was argued at that time that the Board 
committed error by not properly considering the statements 
from the physicians submitted in support of his claim.  In 
response to this contention, the Board provided a detailed 
explanation which noted that the statements from the private 
physicians regarding the treatment of the veteran's spinal 
condition were in evidence at the time of the earlier 
determinations.  It was further indicated that they were 
reviewed and considered in light of the other evidence of 
record including the absence of pertinent pathology during 
military service.  The Board indicated that the earliest 
statement from Dr. Fauci was in 1974, approximately 18 years 
after the treatment in question in which he recalled seeing 
the veteran in December 1946 for a spinal problem.  The Board 
found that to date, there had not been submitted any credible 
contemporaneous documentation showing the evaluation and 
treatment for the veteran's spinal pathology either during 
service or within the critical three year presumptive period 
following service.  The file does contain a contemporaneous 
medical report of hospitalization at a service department 
facility in February 1949 in which it was noted that the 
veteran had injured his back in 1948 (in an apparent work 
related accident) which incapacitated him for about six 
weeks.  There were no indications at that time of 
manifestations of tuberculosis of the spine to a compensable 
degree for purposes of a presumption of service incurrence.

The Board proceeded to find that the clinical history and 
findings recorded during service and contemporaneous post 
service medical records of evaluation and treatment during 
the immediate years following service were considered to be 
more reliable and credible than statements made based on 
recall long after the events in question, specifically, the 
statements from Dr. Fauci.  The Board concluded that the 
veteran's testimony was repetitious, cumulative or 
essentially nonprobative in value insofar as showing the 
service onset of tuberculosis of the spine or manifestations 
of such to a compensable degree within three years following 
service.

In view of the above, the Board concludes that the veteran's 
assertion of error in the December 1989 decision is no more 
than a disagreement as to how facts were weighed or evaluated 
and, as such, does not constitute clear and unmistakable 
error in a prior Board decision.  Furthermore, the Board 
finds that the December 1989 decision was supported by the 
evidence then of record and was not clearly and unmistakably 
erroneous.  38 C.F.R. § 20.1403(a).


ORDER

The veteran's motion to revise or reverse the Board's 
decisions in April 1977, September 1980, February 1982, 
December 1985 and December 1989 is denied, as these decisions 
did not involve clear and unmistakable error.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



